Citation Nr: 0510126	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this case asserts that he had recognized 
service in the Armed Forces of the United States from 
February 1942 to March 1942 and from September 1942 to 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This matter was previously before the Board in March 2004 
when it was remanded for additional development.  The case is 
now returned to the Board for appellate review.


FINDING OF FACT

The appellant does not have verified active military service 
with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In September 2000, the appellant submitted a Veteran's 
Application For Compensation or Pension wherein he indicated 
that he had service in the Philippine Army "USAFFE" (United 
States Armed Forces in the Far East) from February 5, 1942 to 
March 2, 1942, and that he had recognized guerrilla service 
from September 1942 to 1945.

A letter from the National Personnel Records Center (NPRC) 
dated in April 2000 shows that the appellant was said to have 
been issued a statement of service indicating his guerrilla 
status.  It was indicated that the unit in which he served 
was recognized on May 20, 1942; however, the archives showed 
that his service started on December 1944, and that service 
with that unit could not be certified before that date.

A VA Form 21-3101, Request for Information, to the United 
States Army Reserve Personnel Command (ARPERSCOM) shows a 
request was made to verify the service record of the 
appellant for the period of service dated from December 1944 
to June 1946.  ARPERSCOM responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces.

The appellant submitted numerous lay statements which 
suggested that he had recognized guerrilla service as a 
member of Squadron 206, 1st Regiment, LGAF, U. S. Sixth Army 
as early as 1942.  In light of this additional information, 
the Board remanded this matter in March 2004 so that 
ARPERSCOM could be contacted and requested to reverify the 
appellant's asserted service.  

The National Personnel Records Center (NPRC) responded in 
July 2004 that the appellant's name was not shown in the 
official records and archives on file which list the members 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
during World War II.
 
Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's  active 
military service with the United States Armed Forces, the 
appellant is ineligible for VA benefits.  Therefore, his 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

In this case, the essential facts are not in dispute; the 
case rests on the interpretation and application of the 
relevant law.  VA's duty to notify and assist does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 


VAOPGCPREC 5-04.  Therefore, no further development action is 
required.


ORDER

Basic eligibility requirements for VA benefits having not 
been met, the claim is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


